DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of Shirai’s 132 declaration (which comparative data showed that instant diclofenac epolamine and Yamasaki’s diclofenac sodium are not equivalent), previous 103 rejection on claims 69 and 71-84 over Yamasaki et al’647 in view of Zhang’852 or Grenier et al’507 is hereby withdrawn.
Claim Objections
Claim 69 is objected to because of the following informalities:  On line 3, applicant need to change “the” (in front of “relative weight”) to --- a ---.  On line 4, applicant need to change “the” (in front of “range”) to --- a ---.  On line 4, applicant need to change “the” (after “based on”) to --- an ---.   On line 5, applicant need to change “the” (in front of “non-salt”) to --- a ---.  On line 6, applicant need to change “the” (in front of “local”) to --- a ---.  On line 7, applicant need to delete “the” (in front of “skin”).  On the 3rd line from the bottom, applicant need to insert --- area of --- between “the” and “skin”.  On the 3rd line from the bottom, applicant need to delete “the” (in front of “skin for an”). Appropriate correction is required.
Claims 71-81 and 84 are objected to because of the following informalities:  In each of these claims, applicant need to delete “for use” on line 1.  Appropriate correction is required.
Claim 73 is objected to because of the following informalities:  On line 2, applicant need to change “the” (in front of “total”) to --- a ---.  On line 2, applicant need to change “the” to --- a --- (after “within”).  On the last line, applicant need to insert --- equivalent --- between “the” and “weight”  Appropriate correction is required.
Claim 74 is objected to because of the following informalities:  On line 2, applicant need to change “the” to --- a --- (in front of “total dose”).  On line 2, applicant need to change “the” to --- a --- (after “within”).  On line 3, applicant need to insert --- equivalent --- between “based on the” and “weight”.  Appropriate correction is required.
Claim 81 is objected to because of the following informalities:  On line 2, applicant need to change “the breast, or” to --- a breast, ---.  On line 2, applicant need to change “the knee, or” to --- a knee, ---.  On line 3, applicant need to change “the elbow, or” to --- an elbow, ---.  On line 3, applicant need to change “the hip, or” to --- a hip, ---.  On line 3, applicant need to change “the hand, or” to --- a hand, ---.   On line 3, applicant need to change “the spine,” to --- a spine, ---.  On line 4, applicant need to change “the back.” to --- a back. ---.  Appropriate correction is required.
Claim 82 is objected to because of the following informalities:  On lines 1-2, applicant need to change “as defined in” to --- according to ---.  On line 3, applicant need to change “the skin” to --- skin ---.  On line 5, applicant need to insert --- area of --- between “from the” and “skin,”.  On line 6, applicant need to change “the skin” to --- skin ---.  On line 9, applicant need to change “the skin” to --- skin ---.  On the second line from the bottom, applicant need to insert --- area of --- between “from the” and “skin,”.  On the last line, applicant need to change “the skin” to --- skin ---.  Appropriate correction is required.
Claim 84 is objected to because of the following informalities:  on line 2, applicant need to change “the lower” to --- a lower ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 69 and 71-84are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al (“Use of Lidocaine Patch 5% for Chronic Low Back Pain: A Report of Four Cases”, Pain Medicine, vol.3(4), pg.361-365 (2002)) in view of Gimbel et al (“Effectiveness and safety of diclofenac epolamine topical patch 1.3% for the treatment of acute pain due to back strain: open-label, uncontrolled study”, National Library of Medicine, vol.39(1), 11-8 (Feb. 2011)) (with (i) Yamasaki et al (US 7,018,647 B1), which is cited here to support the Examiner’s assertion that an external skin patch for low back pain containing both a lidocaine and a pharmaceutically acceptable salt of diclofenac is already known in the art; (ii) LIDODERMTR (a product sheet obtained from the website: chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020612s012lbl.pdf (Jan.2015)), which is cited here merely to support the Examiner’s assertion of facts about lidocaine patch 5% (LidodermTR); and (iii) FLECTORTR Patch (a product sheet obtained from the website: https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=e58641de-b6fd-484c-8902-b9262d7ce251&type=display (revised; 9/2010)), which is cited here merely to support the Examiner’s assertion of facts about diclofenac epolamine topical patch 1.3%). 
Hines teaches (see abstract) the use of lidocaine patch 5% (LidodermTR) in treatment of patients with low back pain. As evidenced by LIDODERMTR product sheet (see the paragraphs under “DESCRIPTION”)), lidocaine patch 5% is comprised of an adhesive material (instant adhesive layer) containing 5% lidocaine, which is applied to a non-woven polyester felt backing (instant surface layer) and covered with a PET film release liner (instant removable protective layer), which is removed prior to application to the skin.  As also evidenced by the LIDODERMTR product sheet, each adhesive lidocaine patch 5% contains 700 mg of lidocaine. 
Hines’s lidocaine patch 5% does not contain instant Diclofenac constituent.  Gimbel teaches (see abstract) the use of diclofenac epolamine topical patch 1.3% (“DETP” hereinafter) in treating patents with pain due to back strain.  As evidenced by FlectorTR Patch product sheet (see the paragraphs under “DESCRIPTION”), the diclofenac epolamine topical patch 1.3% is comprised of an adhesive material containing 1.3% diclofenac epolamine which is applied to a non-woven polyester felt backing and covered with a polypropylene film release liner (which is removed prior to topical application to the skin).  As also evidenced by FlectorTR Patch product sheet, the diclofenac epolamine topical patch 1.3% contains 180 mg of diclofenac epolamine, which converts to 129.6 mg based on the equivalent weight of the non-salt form of Diclofenac (as calculated by the Examiner based on the fact that the formula weight for Diclofenac is 296.15 g/mol and the formula weight for Diclofenac epolamine is 411.3 g/mol).   
Since both Hine’s lidocaine patch 5% containing 700 mg of lidocaine and Gimbel’s diclofenac epolamine topical patch 1.3% containing 180 mg of diclofenac epolamine (or 129.6 mg based on the equivalent weight of the non-salt form of diclofenac) are used in treating patients with (low) back pain, it would have been obvious to one skilled in the art to provide a patch containing the combination of 700 mg of lidocaine and 180 mg of diclofenac epolamine (or 129.6 mg of the non-salt form of diclofenac) with a reasonable expectation of further enhancing the efficacy in treating patients with back pain.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.  Besides, as evidenced by Yamasaki et al (see col. 2, lines 22-25, lines 40-48, col.4, lines 33-40, lines 49-58, and Table 1), an external skin patch for low back pain containing both a lidocaine and a pharmaceutically acceptable salt of diclofenac (with the relative weight ratio of the lidocaine and to the diclofenac being about 5.4:1 based on the equivalent weight of the non-salt form of lidocaine and of diclofenac) is already known in the art.
In the patch containing 700 mg of lidocaine and 180 mg of diclofenac epolamine (which is 129.6 mg based on the equivalent weight of the non-salt form of diclofenac), instant relative weight ratio of the lidocaine constituent to the diclofenac constituent based on the equivalent weight of the non-salt form of lidocaine and of diclofenac would be 5.4:1, which falls within instant range of 7:1 to 4:1 (or 6.5:1 to 4.5:1 as claimed in claim 72).
With respect to instant limitation of claim 1 “for topical use in a local treatment or prevention of pain, wherein the pharmaceutical patch is applied and remains applied to an area of skin of a patient for an application period of more than about 12 hours; wherein after expiry of the application period, the pharmaceutical patch is removed from the area of skin, and no other pharmaceutical patch is applied to the area of skin for an interruption period of at least about 1 hour;” and similar limitations recited in claims 78-80, 82 and 83, these limitations are directed to recitations of intended use of instantly claimed patch composition, and they do not provide any additional structural or compositional definition to the patch composition already recited (instant claims are product claims, not method claims).  
Thus, Hines in view of Gimbel renders obvious instant claims  69, 71-75, 77-81 and 84.
With respect to instant claim 76, as evidenced by LIDODERMTR product sheet (see the last paragraph under “DESCRIPTION”), in addition to 700 mg of lidocaine, the lidocaine patch 5% (LIDODERM) also contains inactive ingredients, such as gelatin, polyvinyl alcohol, propylene glycol, sodium polyacrylate, D-sorbitol and urea, which teaches instant hydrogel-forming materials listed in [0083]-[0085] of present specification.  Furthermore, as evidenced by FlectorTR Patch product sheet (see the last paragraph under “DESCRIPTION”), in addition to diclofenac epolamine, the FlectorTR Patch also contains inactive ingredients such as sorbitol, gelatin, povidone, propylene glycol, sodium polyacrylate, and purified water, which teach instant hydrogel-forming material listed in [0083]-[0085] of present specification.  Thus, Hines in view of Gimbel renders obvious instant claim 76.  
With respect to instant claims 82 and 83, as evidenced by LIDODERMTR product sheet (see the paragraphs under “HOW SUPPLIED”), LIDODERMTR lidocaine patch 5% is available as a carton of 30 patches packaged into individual child-resistant envelopes, and as evidenced by FlectorTR Patch product sheet (see the paragraphs under “HOW SUPPLIED”), the FlectorTR Patch is applied in boxes of 30 patches (with each individual patch embossed with “Diclofenac Epolamine Patch 1.3%”).  Thus, Hine in view of Gimble renders obvious instant claims 82 and 83.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 2, 2022